Case 1:21-cv-23309-FAM Document 1-2 Entered on FLSD Docket 09/13/2021 Page 1 of 29




                     Exhibit 1
Case 1:21-cv-23309-FAM Document 1-2 Entered on FLSD Docket 09/13/2021 Page 2 of 29

                                                                            Service of Process
                                                                            Transmittal
                                                                            08/23/2021
                                                                            CT Log Number 540117391
      TO:     Stephen Mahieu
              Kraft Heinz Foods Company
              200 E. RANDOLPH ST., 75TH FLOOR
              CHICAGO, IL 60601

      RE:     Process Served in Florida

      FOR:    Kraft Heinz Ingredients Corp. (Domestic State: DE)




      ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

      TITLE OF ACTION:                  SABA INTERNATIONAL CORPORATION, ETC., PLTF. vs. KRAFT HEINZ INGREDIENTS
                                        CORP., ETC., DFT.
      DOCUMENT(S) SERVED:               --
      COURT/AGENCY:                     None Specified
                                        Case # 2021019227CA01
      ON WHOM PROCESS WAS SERVED:       C T Corporation System, Plantation, FL
      DATE AND HOUR OF SERVICE:         By Process Server on 08/23/2021 at 10:13
      JURISDICTION SERVED :             Florida
      APPEARANCE OR ANSWER DUE:         None Specified
      ATTORNEY(S) / SENDER(S):          None Specified
      ACTION ITEMS:                     CT has retained the current log, Retain Date: 08/23/2021, Expected Purge Date:
                                        08/28/2021

                                        Image SOP

                                        Email Notification, Sabrina Hudson sabrina.hudson@us.hjheinz.com

                                        Email Notification, Stephen Mahieu stephen.mahieu@kraftheinz.com

                                        Email Notification, Isabelle Kountz isabelle.kountz@kraftheinz.com

                                        Email Notification, Stephen Mahieu stephen.mahieu@kraftheinz.com

                                        Email Notification, Nakesha Davis nakesha.davis@kraftheinz.com
                                        Email Notification, Caroline Teichner caroline.teichner@kraftheinz.com

                                        Email Notification, Courtney Ofosu courtney.ofosu@kraftheinz.com

      REGISTERED AGENT ADDRESS:         C T Corporation System
                                        1200 South Pine Island Road
                                        Plantation, FL 33324
                                        866-331-2303
                                        CentralTeam1@wolterskluwer.com




                                                                            Page 1 of 2 / MS
Case 1:21-cv-23309-FAM Document 1-2 Entered on FLSD Docket 09/13/2021 Page 3 of 29

                                                                                                          Service of Process
                                                                                                          Transmittal
                                                                                                          08/23/2021
                                                                                                          CT Log Number 540117391
      TO:         Stephen Mahieu
                  Kraft Heinz Foods Company
                  200 E. RANDOLPH ST., 75TH FLOOR
                  CHICAGO, IL 60601

      RE:         Process Served in Florida

      FOR:        Kraft Heinz Ingredients Corp. (Domestic State: DE)




      The information contained in this Transmittal is provided by CT for quick reference only. It does not constitute a legal opinion, and should not otherwise be
      relied on, as to the nature of action, the amount of damages, the answer date, or any other information contained in the included documents. The recipient(s)
      of this form is responsible for reviewing and interpreting the included documents and taking appropriate action, including consulting with its legal and other
      advisors as necessary. CT disclaims all liability for the information contained in this form, including for any omissions or inaccuracies that may be contained
      therein.




                                                                                                          Page 2 of 2 / MS
 Case 1:21-cv-23309-FAM Document 1-2 Entered on FLSD Docket 09/13/2021 Page 4 of 29




                       PROCESS SERVER DELIVERY DETAILS




Date:                    Mon, Aug 23, 2021

Server Name:             Fred Humphries




Entity Served            KRAFT HEINZ INGREDIENTS CORP.

Case Number              2021-019227-CA-01

Jurisdiction             FL
Filing Case 1:21-cv-23309-FAM Document 1-2 Entered on FLSD Docket 09/13/2021 Page 5 of 29
       # 132779862   E-Filed 08/16/2021 04:56:42 PM
   IN THE CIRCUIT COURT OF THE ELEVENTH JUDICIAL CIRCUIT IN AND FOR MIAMI-DADE COUNTY, FLORIDA.
   IN THE COUNTY COURT IN AND FOR MIAMI-DADE COUNTY, FLORIDA.

  DIVISION                                                                                                             CASE NUMBER
   CIVIL                                        SUMMONS 20 DAY CORPORATE SERVICE
   DISTRICTS                                           (a) GENERAL FORMS                                          2021-019227-CA-01
   OTHER
  PLAINTIFF(S)                                             VS. DEFENDANT(S)                                               SERVICE
  SABA INTERNATIONAL                                        KRAFT HEINZ INGREDIENTS CORP.,
  CORPORATION, a Florida profit                             a foreign profit corporation,
  corporation,


  THE STATE OF FLORIDA:

  To Each Sheriff of the State:

  YOU ARE COMMANDED to serve this summons and copy of the complaint or petition in this action on
                  KRAFT HEINZ INGREDIENTS CORP., a foreign profit corporation
  defendant(s):______________________________________________________________




                                                                                                                                         CLOCK IN
                  by serving its Registered Agent: C T Corporation System
  _________________________________________________________________________
                     1200 South Pine Island Road Plantation, FL 33324
  _________________________________________________________________________
  _________________________________________________________________________
  Each defendant is required to serve written defense to the complaint or petition on Plaintiff’s
  Attorney:     John E. Wilking, Esq.  Florida Bar No. 71167
              _______________________________________________________________

                     9700 South Dixie Hwy, Penthouse 1100, Miami, Florida 33156
  whose address is: _________________________________________________________
  __________________________________________________________________________
  __________________________________________________________________________
  within 20 days “ Except when suit is brought pursuant to s. 768.28, Florida Statutes, if the State of Florida, one of its
  agencies, or one of its officials or employees sued in his or her official capacity is a defendant, the time to respond shall
  be 40 days. When suit is brought pursuant to. 768.28, Florida Statutes, the time to respond shall be 30 days.” after service of
  this summons on that defendant , exclusive of the day of service, and to file the original of the defenses with the Clerk of this Clerk
  Court either before service on Plaintiff’s attorney or immediately thereafter. If a defendant fails to do so, a default will be entered
  against that defendant for the relief demanded in the complaint or petition.

                                                                                                                           DATE
   HARVEY RUVIN
  CLERK of COURTS                                                                                                    8/17/2021
                                                           DEPUTY CLERK

                       AMERICANS WITH DISABILITIES ACT OF 1990
                                         ADA NOTICE
  “If you are a person with a disability who needs any accommodation in order to
  participate in this proceeding, you are entitled, at no cost to you, to the provision of certain
  assistance. Please contact Aliean Simpkins, the Eleventh Judicial Circuit Court’s ADA
  Coordinator, Lawson E. Thomas Courthouse Center, 175 NW 1st Avenue, Suite 2400,
  Miami, FL 33128; Telephone (305) 349-7175; TDD (305) 349-7174, Email
  ADA@jud11.flcourts.org; or via Fax at (305) 349-7355, at least seven (7) days before your
  scheduled court appearance, or immediately upon receiving this notification if the time
  before the scheduled appearance is less than seven (7) days; if you are hearing or voice
  impaired, call 711.”                                                           Fred Humphries
                                                                                                                    sps 824
 CLK/CT. 314 Rev. 09/19                                                                             Clerk’s web address: www.miami-dadeclerk.com
                                                                                                                      2021/08/23       10:13:16
Filing Case 1:21-cv-23309-FAM Document 1-2 Entered on FLSD Docket 09/13/2021 Page 6 of 29
       # 132741005   E-Filed 08/16/2021 12:54:36 PM


                    IN THE CIRCUIT COURT OF THE ELEVENTH JUDICIAL CIRCUIT
                            IN AND FOR MIAMI-DADE COUNTY, FLORIDA

        SABA INTERNATIONAL CORPORATION,                              Case No.:
        a Florida profit corporation,

               Plaintiff,

        v.

        KRAFT HEINZ INGREDIENTS CORP., a
        foreign profit corporation,

              Defendant.
        ______________________________________/
                       COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
               Plaintiff, SABA INTERNATIONAL CORPORATION (“SABA” or “Plaintiff”), a Florida
        profit corporation, by and through the undersigned counsel, hereby sues Defendant, KRAFT
        HEINZ INGREDIENTS CORP., a foreign profit corporation (“KRAFT” or “Defendant”), and
        alleges as follows:
                                     JURISDICTION, PARTIES, AND VENUE
               1.      This is an action for damages exceeding $30,000.00, exclusive of interest,
        attorneys’ fees and costs.
               2.      Plaintiff, SABA, is a Florida profit corporation with its principal place of business
        located in Miami-Dade County, Florida.
               3.      Defendant, KRAFT, is a foreign profit corporation, with its principal place of
        business located in Pittsburgh, Pennsylvania.
               4.      Jurisdiction in this Court is proper pursuant to Florida Statute § 26.012.
               5.      Venue is proper in Miami-Dade County, Florida, pursuant to Florida Statutes §§
        47.051 and 48.193, as KRAFT operates, conducts, engages in, or carries on a business or business
        venture in this state, and/or committed a tortious act within this state, resulting in damages to
        Plaintiff in Miami-Dade County, Florida.
               6.      All conditions precedent to the Plaintiff filing this action have been performed, have
        occurred, or have otherwise been met, waived or satisfied.
                                          GENERAL ALLEGATIONS
               7.       SABA is a food ingredient distribution and wholesale company.
Case 1:21-cv-23309-FAM Document 1-2 Entered on FLSD Docket 09/13/2021 Page 7 of 29

                                                                                                    2


          8.      SABA specializes in providing coconut products, cheese solutions, confections and
   baked goods, dairy flavors, dehydrated fruits and vegetables, and other food ingredients to various
   countries throughout Latin America and the Caribbean.
          9.      Since 1994 and up through January 2021, SABA exclusively distributed KRAFT
   products to certain countries in Latin America and the Caribbean.
          10.     For over 25 years, SABA has cultivated and developed client relationships with its
   own customers in Latin America and the Caribbean.
          11.     For over 25 years, SABA made decisions on behalf of its customers to specifically
   purchase KRAFT products in lieu of products from KRAFT’s competitors; and in turn, KRAFT
   fulfilled those orders on behalf of SABA.
          12.     KRAFT was not involved in obtaining, developing, or maintaining these customers,
   as they were unequivocally SABA’s clients.
          13.     Notably, in order to fulfill orders for SABA’s clients and comply with shipping
   requirements, KRAFT required specific client information from SABA.
          14.     At all times material hereto, KRAFT gained SABA’s confidential client
   information through this relationship.
          15.     On or about October 1, 2015, KRAFT and SABA entered into that certain
   International Exclusive Distributor Agreement (“Distributor Agreement”) whereby KRAFT
   formally memorialized its agreement with SABA such that SABA agreed to, inter alia, act as an
   independent distributor to purchase KRAFT products for resale in various countries throughout
   Latin America and the Caribbean. A true and accurate copy of the Distributor Agreement is
   attached hereto as Exhibit “A.”
          16.     Pursuant to the Distributor Agreement, “for a period of five (5) years after the
   expiration or termination hereof, the [party who received any confidential information from the
   other party] agrees that such Confidential Information shall be kept confidential by the Receiving
   Party in the same manner that it protects its own confidential and proprietary information of like
   kind, but in no event shall either [p]arty exercise less than reasonable care in protecting such
   Confidential Information.” See Exhibit “A” at §19.
          17.     Further, according to the Distributor Agreement, “any information that a reasonable
   person would deem confidential or proprietary given the nature of the information and the
Case 1:21-cv-23309-FAM Document 1-2 Entered on FLSD Docket 09/13/2021 Page 8 of 29

                                                                                                      3


   circumstances under which it is disclosed” would be deemed to be Confidential Information for
   purposes of the agreement. (emphasis added). See Exhibit “A” at §19.
           18.    Based on the plain language of Section 19 of the Distributor Agreement, KRAFT
   knew or should have known that SABA’s client list/information was and continues to remain
   “confidential” or “proprietary” given the nature of the client list/information and the circumstances
   under which the client list/information was previously provided to KRAFT.
           19.    In or around December 2020, KRAFT notified SABA that KRAFT was terminating
   the Distributor Agreement with SABA beginning on or about January 21, 2021.
           20.    As a result of KRAFT acquiring SABA’s confidential and proprietary client
   information, subsequent to KRAFT’s termination of the Distributor Agreement with SABA,
   KRAFT began to improperly solicit SABA’s clients for its own benefit, and to the detriment of
   SABA.
           21.    Upon information and belief, since on or about December 29, 2020, KRAFT has
   improperly and continuously used SABA’s confidential and proprietary client information to
   solicit SABA’s clients and tortiously interfere with SABA’s advantageous business relationships,
   and has continued to engage in these unfair methods of competition, causing damages to SABA.
        COUNT I – VIOLATION OF FLORIDA’S DECEPTIVE AND UNFAIR TRADE
                          PRACTICES ACT (“FDUTPA”)
           22.    Plaintiff reasserts and realleges paragraphs 1-21 as if fully set forth herein.
           23.    KRAFT engaged in unfair methods of competition with SABA by, inter alia:
                  a. Improperly and continuously using SABA’s confidential and proprietary client
                      information to solicit SABA’s clients for KRAFT’s own benefit and to the
                      detriment of SABA;
                  b. Disseminating SABA’s confidential and propriety client information to third-
                      party(ies) to improperly solicit SABA’s clients for KRAFT’s own benefit and
                      to the detriment of SABA; and,
                  c. Willfully confusing and misleading SABA’s clients by introducing SABA’s
                      clients, either directly or through third party(ies), to a new KRAFT distributor,
                      to the detriment of SABA.
           24.    These acts or practices are unfair or unconscionable given the means in which
   KRAFT obtained this confidential and proprietary client information from SABA.
Case 1:21-cv-23309-FAM Document 1-2 Entered on FLSD Docket 09/13/2021 Page 9 of 29

                                                                                                       4


          25.     The unfair methods of competition committed by KRAFT resulted in damages to
   SABA due to SABA’s clients and other reasonable consumers being presented with confusing and
   deceptive information from KRAFT.
          26.     These unfair methods of competition proximately caused and continues to cause
   SABA to suffer damages.
          WHEREFORE, Plaintiff, SABA INTERNATIONAL CORPORATION, hereby demands
   judgment against Defendant, KRAFT HEINZ INGREDIENTS CORP., for actual damages,
   consequential damages, pre-judgment interest, reasonable attorneys’ fees and costs, and for such
   further relief as this Court deems just and proper.
        COUNT II – VIOLATION OF FLORIDA’S UNIFORM TRADE SECRETS ACT
                                  (“FUTSA”)
          27.     Plaintiff reasserts and realleges paragraphs 1-21 as if fully set forth herein.
          28.     SABA invested significant time and resources into the cultivation, development,
   and continued client relationship with its own customers in Latin America and the Caribbean over
   a 25-year period.
          29.     SABA’s client list had real commercial value based on maintaining its secrecy
   including non-public information of its clients and as such SABA’s client list was confidential and
   proprietary information, and a trade secret.
          30.     SABA took proactive steps to protect its confidential client list in order to keep the
   client list from being misappropriated by others.
          31.     KRAFT knew of SABA’s business relationships and obtained this confidential
   client information under circumstances giving rise to a duty to maintain its secrecy or limit its use.
          32.     KRAFT misappropriated SABA’s trade secret, confidential and proprietary
   information, by obtaining the confidential client information over several years while engaged in
   its distributor relationship with SABA and thereafter solicited those clients for its own benefit and
   to the detriment of SABA.
          33.     KRAFT’s misappropriation of SABA’s confidential and proprietary client
   information to solicit SABA’s clients and interfere with SABA’s advantageous business
   relationships has caused and continues to cause damages to SABA.
          WHEREFORE, Plaintiff, SABA INTERNATIONAL CORPORATION, hereby demands
   judgment against Defendant, KRAFT HEINZ INGREDIENTS CORP., for actual damages,
Case 1:21-cv-23309-FAM Document 1-2 Entered on FLSD Docket 09/13/2021 Page 10 of 29

                                                                                                       5


   consequential damages, pre-judgment interest, reasonable attorneys’ fees and costs, and for such
   further relief as this Court deems just and proper.

      COUNT III – TORTIOUS INTERFERENCE WITH ADVANTAGEOUS BUSINESS
                               RELATIONSHIPS
             34.   Plaintiff reasserts and realleges paragraphs 1-21 as if fully set forth herein.
             35.   SABA has business relationships with its clients and with potential clients in certain
   geographic areas, such as Latin America and the Caribbean, with the likelihood of future economic
   benefit to SABA.
             36.   KRAFT knew of SABA’s business relationships and obtained this confidential
   client information as more fully outlined above.
             37.   KRAFT intentionally and unjustifiably interfered with these business relationships
   by obtaining the confidential client information over several years while engaged in its distributor
   relationship with SABA and thereafter solicited those clients for its own benefit and to the
   detriment of SABA.
             38.   As a result of KRAFT’s intentional and unjustifiable conduct, SABA suffered and
   continues to suffer damages.
             WHEREFORE, Plaintiff, SABA INTERNATIONAL CORPORATION, hereby demands
   judgment against Defendant, KRAFT HEINZ INGREDIENTS CORP., for compensatory
   damages, consequential damages, pre-judgment interest, and for such further relief as this Court
   deems just and proper.
                               COUNT IV – DECLARATORY RELIEF
             39.   Plaintiff reasserts and realleges paragraphs 1-21 as if fully set forth herein.
             40.   There is an actual, bona fide, present and practical need for a declaration in this
   matter.
             41.   The declaration concerns a present, ascertained or ascertainable state of facts or
   present controversy as to a state of facts, to wit: KRAFT’s direct competition, solicitation, and
   continuous use of SABA’s confidential and proprietary client information for the benefit of
   KRAFT and to the detriment of SABA.
             42.   An immunity, power, privilege, or right of SABA is dependent upon the facts or
   law applicable to the facts.
Case 1:21-cv-23309-FAM Document 1-2 Entered on FLSD Docket 09/13/2021 Page 11 of 29

                                                                                                         6


           43.      KRAFT has an actual, present, adverse, and antagonistic interest in the subject
   matter, either in fact or law.
           44.      The antagonistic and adverse interests are all before the Court by proper process.
           45.      The relief sought is not merely giving of legal advice or the answer to questions
   propounded for curiosity.
           46.      Consequently, SABA requests entry of a declaratory order against KRAFT stating
   the following:
                    a. SABA’s client list is deemed confidential and/or proprietary and subject to the
                       terms of the Distributor Agreement;
                    b. KRAFT must cease and desist from any further direct or third-party solicitation,
                       advertising and/or marketing to SABA’s clients for the benefit of KRAFT; and,
                    c. KRAFT must return and/or destroy all confidential and proprietary client
                       information of SABA.
           WHEREFORE, Plaintiff, SABA INTERNATIONAL CORPORATION, hereby requests
   entry of a declaratory order against Defendant, KRAFT HEINZ INGREDIENTS CORP., for the
   purposes and acts specifically described herein, and for such further relief as this Court deems just
   and proper.
          COUNT V – TEMPORARY AND/OR PERMANENT INJUNCTIVE RELIEF
           47.      Plaintiff reasserts and realleges paragraphs 1-21 as if fully set forth herein.
           48.      In the absence of an injunction, SABA will suffer irreparable harm to SABA’s
   goodwill and reputation, including but not limited to, lost profits, the loss of future business
   opportunities, potential loss of current clients, and loss of future revenue.
           49.      SABA has invested significant time and resources into the cultivation,
   development, and continued relationship with its customers, and KRAFT is improperly using this
   confidential and proprietary information to solicit those clients for KRAFT’s own benefit and to
   SABA’s detriment.
           50.      SABA has suffered irreparable harm to its business due to the actions of KRAFT.
           51.      The remedies available at law are inadequate to compensate SABA for the harm
   caused by KRAFT.
           52.      Considering the balance of hardships between SABA and KRAFT, a remedy in
   equity is warranted.
Case 1:21-cv-23309-FAM Document 1-2 Entered on FLSD Docket 09/13/2021 Page 12 of 29

                                                                                                        7


           53.      The public interest would not be disserved by a permanent injunction.
           54.      Unless this Court enjoins KRAFT from continuing to improperly solicit SABA’s
   clients, tortiously interfering with SABA’s business relationships, and engaging in unfair methods
   of competition, SABA will continue to suffer irreparable harm.
           55.      Consequently, SABA seeks an injunction against KRAFT for the following:
                    a. Enjoining KRAFT from contacting SABA’s clients, either directly or through
                       a third-party;
                    b. Enjoining KRAFT from retaining, hiring, or engaging in any third parties to
                       solicit and/or contact SABA’s clients to purchase KRAFT’s products; and,
                    c. Ordering KRAFT to return and/or destroy all confidential and proprietary client
                       information of SABA.
           WHEREFORE, Plaintiff, SABA INTERNATIONAL CORPORATION, hereby requests
   entry of a preliminary injunction, thereafter made permanent, enjoining Defendant, KRAFT
   HEINZ INGREDIENTS CORP., for the purposes and acts specifically described herein, and for
   such further relief as this Court deems just and proper.
                                COUNT VI – UNJUST ENRICHMENT
           56.      In the alternative, Plaintiff reasserts and realleges paragraphs 1-21 as if fully set
   forth herein.
           57.      SABA has business relationships with its clients and with potential clients in certain
   geographic areas, such as Latin America and the Caribbean, with the likelihood of future economic
   benefit to SABA.
           58.      KRAFT knew of SABA’s business relationships and obtained this confidential
   client information and is improperly using this confidential and proprietary information to solicit
   those clients.
           59.      As a result of the conduct described herein, KRAFT has been using and continues
   to use SABA’s confidential client list for its own benefit and to SABA’s detriment.
           60.      As a consequence of the acts as set forth above, KRAFT was unjustly enriched at
   SABA’s expense.
           61.      In equity and good conscience, KRAFT should not be permitted to retain monies
   wrongfully belonging to SABA.
Case 1:21-cv-23309-FAM Document 1-2 Entered on FLSD Docket 09/13/2021 Page 13 of 29
Case 1:21-cv-23309-FAM Document 1-2 Entered on FLSD Docket 09/13/2021 Page 14 of 29




             EXHIBIT A




      _________________________________________________________________________
      Trembly Law Firm – 9700 South Dixie Highway, Penthouse 1100 – Miami, Florida 33156
                          Ph. (305) 431-5678 - www.tremblylaw.com
Case 1:21-cv-23309-FAM Document 1-2 Entered on FLSD Docket 09/13/2021 Page 15 of 29
Case 1:21-cv-23309-FAM Document 1-2 Entered on FLSD Docket 09/13/2021 Page 16 of 29
Case 1:21-cv-23309-FAM Document 1-2 Entered on FLSD Docket 09/13/2021 Page 17 of 29
Case 1:21-cv-23309-FAM Document 1-2 Entered on FLSD Docket 09/13/2021 Page 18 of 29
Case 1:21-cv-23309-FAM Document 1-2 Entered on FLSD Docket 09/13/2021 Page 19 of 29
Case 1:21-cv-23309-FAM Document 1-2 Entered on FLSD Docket 09/13/2021 Page 20 of 29
Case 1:21-cv-23309-FAM Document 1-2 Entered on FLSD Docket 09/13/2021 Page 21 of 29
Case 1:21-cv-23309-FAM Document 1-2 Entered on FLSD Docket 09/13/2021 Page 22 of 29
Case 1:21-cv-23309-FAM Document 1-2 Entered on FLSD Docket 09/13/2021 Page 23 of 29
Case 1:21-cv-23309-FAM Document 1-2 Entered on FLSD Docket 09/13/2021 Page 24 of 29
Case 1:21-cv-23309-FAM Document 1-2 Entered on FLSD Docket 09/13/2021 Page 25 of 29
Case 1:21-cv-23309-FAM Document 1-2 Entered on FLSD Docket 09/13/2021 Page 26 of 29
Case 1:21-cv-23309-FAM Document 1-2 Entered on FLSD Docket 09/13/2021 Page 27 of 29
Case 1:21-cv-23309-FAM Document 1-2 Entered on FLSD Docket 09/13/2021 Page 28 of 29
Case 1:21-cv-23309-FAM Document 1-2 Entered on FLSD Docket 09/13/2021 Page 29 of 29
